EXHIBIT 10.3

 

AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

THIS AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of March 26, 2013, by and among the financial institutions party thereto from
time to time (together with their respective successors and assigns, the
“Lenders”), Wells Fargo Bank, N.A., as a Lender and administrative agent for the
Lenders (in such capacity, “Agent”), CIBER, Inc., a Delaware corporation (“US
Borrower”), on behalf of itself and each other Borrower (as defined in the
Credit agreement, defined below) other than CIBER AG, CIBER AG, an
Aktiengesellschaft organized under the laws of Germany (“CIBER AG”).

 

WHEREAS, US Borrower, CIBER AG, CIBER UK Ltd., a limited company incorporated in
England and Wales with company number 02623681 (“CIBER UK”), CIBER Europe
Limited, a limited company incorporated in England and Wales with company number
02904897, (“CIBER Europe”; together with CIBER UK, “UK Borrowers”), CIBER
International B.V., a besloten vennootschap met beperkte aansprakelijkheid
organized under the laws of the Netherlands (“CIBER International”), CIBER
Nederland B.V., a besloten vennootschap met beperkte aansprakelijkheid organized
under the laws of the Netherlands (“CIBER Nederland”; together with CIBER
International, “Dutch Borrowers”), CIBER Holding GmbH, a Gesellschaft mit
beschränkter Haftung organized under the laws of Germany (“CIBER Holdings
Germany”), topcontracts GmbH, a Gesellschaft mit beschränkter Haftung organized
under the laws of Germany (“topcontracts Germany”), CIBER AG and CIBER Managed
Services GmbH, a Gesellschaft mit beschränkter Haftung organized under the laws
of Germany (“CIBER Managed Services” and collectively with CIBER Holdings
Germany, topcontracts Germany and CIBER AG, each a “German Borrower” and
collectively, the “German Borrowers”; UK Borrowers, Dutch Borrowers and German
Borrowers are referred to hereinafter each individually as a “European Borrower”
and collectively as the “European Borrowers”; US Borrower and European Borrowers
are referred to hereinafter each individually as a “Borrower” and collectively
as “Borrowers”), Agent and Lenders are parties to that certain Credit Agreement
dated as of May 7, 2012 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; unless otherwise defined,
capitalized terms used herein shall have the same meanings ascribed to such
terms in the Credit Agreement); and

 

WHEREAS, Borrowers have requested that Agent and Lenders agree to amend clause
(i) of the definition of “US Eligible Accounts” contained in Schedule 1.1 to the
Credit Agreement as more fully described herein, and Agent and Lenders have so
agreed.

 

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

 

1.             Amendments to Credit Agreement.  Subject to the satisfaction of
the conditions set forth in Section 3below, in reliance upon the representations
and warranties of Borrowers set forth in Section 4 below, clause (i) of the
defined term “US Eligible Accounts” contained in Schedule 1.1 to the Credit
Agreement is hereby amended and restated in its entirety:

 

--------------------------------------------------------------------------------


 

(i)            Accounts with respect to an Account Debtor whose total
obligations owing to US Borrowers exceed (a) 10% or (b), in the case of T-Mobile
USA, Inc., 20% (such percentage, as applied to a particular Account Debtor,
being subject to reduction by Agent in its Permitted Discretion if the
creditworthiness of such Account Debtor deteriorates) of all US Eligible
Accounts, to the extent of the obligations owing by such Account Debtor in
excess of such percentage; provided, that, in each case, the amount of US
Eligible Accounts that are excluded because they exceed the foregoing percentage
shall be determined by Agent based on all of the otherwise US Eligible Accounts
prior to giving effect to any eliminations based upon the foregoing
concentration limit,

 

2.             Continuing Effect.  Except as expressly set forth in Section 1 of
this Amendment, nothing in this Amendment shall constitute a modification or
alteration of the terms, conditions or covenants of the Credit Agreement or any
other Loan Document, or a waiver of any other terms or provisions thereof, and
the Credit Agreement and the other Loan Documents shall remain unchanged and
shall continue in full force and effect.

 

3.             Reaffirmation and Confirmation.  Each of US Borrower, on behalf
of itself and each other Borrower (other than CIBER AG), and CIBER AG hereby
ratifies, affirms, acknowledges and agrees that the Credit Agreement and the
other Loan Documents represent the valid, enforceable and collectible
obligations of Borrowers, and further acknowledges that there are no existing
claims, defenses, personal or otherwise, or rights of setoff whatsoever with
respect to the Credit Agreement or any other Loan Document.  Each of US
Borrower, on behalf of itself and each other Borrower (other than CIBER AG), and
CIBER AG hereby agrees that this Amendment in no way acts as a release or
relinquishment of the Liens and rights securing payments of the Obligations. 
The Liens and rights securing payment of the Obligations are hereby ratified and
confirmed by each Borrower in all respects.

 

4.             Conditions to Effectiveness.  This Amendment shall become
effective upon the satisfaction of each of the following conditions precedent,
each in form and substance acceptable to Agent:

 

(a)           Agent shall have received a fully executed copy of this Amendment,
including the Consent and Reaffirmation attached hereto, together with such
other documents, agreements and instruments as Agent may require or reasonably
request; and

 

(b)           No Default or Event of Default shall have occurred and be
continuing on the date hereof or as of the date of the effectiveness of this
Amendment.

 

5.             Representations and Warranties.  In order to induce Agent and
Lenders to enter into this Amendment, US Borrower, on behalf of itself and each
other Borrower (other than CIBER AG), and CIBER AG hereby jointly and severally
represent and warrant to Agent and Lenders that, after giving effect to this
Amendment:

 

(a)           All representations and warranties contained in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date of this Amendment, in
each case as if then made, other than representations and warranties that
expressly relate solely to an earlier date;

 

2

--------------------------------------------------------------------------------


 

(b)           No Default or Event of Default has occurred and is continuing; and

 

(c)           This Amendment and the Credit Agreement constitute legal, valid
and binding obligations of each Borrower and are enforceable against each
Borrower in accordance with their respective terms, except as such enforcement
may be limited by equitable principals or by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally.

 

6.             Miscellaneous.

 

(a)           Expenses.  Subject to Section 2.5 of the Credit Agreement, US
Borrower, on behalf of itself and each other Borrower (other than CIBER AG), and
CIBER AG jointly and severally agree to pay on demand all Lender Group Expenses
of Agent (including, without limitation, the fees and expenses of outside
counsel for Agent) in connection with the preparation, negotiation, execution,
delivery and administration of this Amendment and all other instruments or
documents provided for herein or delivered or to be delivered hereunder or in
connection herewith.  All obligations provided herein shall survive any
termination of this Amendment and the Credit Agreement.

 

(b)           Governing Law.  This Amendment shall be a contract made under and
governed by the internal laws of the State of New York.  The choice of law and
venue and jury trial waiver provisions set forth in Section 12 of the Credit
Agreement are incorporated herein by reference and shall apply in all respects
to this Amendment.

 

(c)           Counterparts.  This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment.  Delivery of an executed counterpart of this Amendment by
facsimile or other electronic transmission (including a “.pdf” file) shall be
equally effective as delivery of an original executed counterpart of this
Amendment.

 

7.             Release.

 

(a)           In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, US Borrower, on behalf of itself
and each other Borrower (other than CIBER AG) and each Guarantor, and CIBER AG
(by its execution and delivery of the attached Consent and Reaffirmation), on
behalf of itself and its successors, assigns, and other legal representatives,
hereby absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and Lenders, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a “Claim” and
collectively, “Claims”) of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which any such Borrower or Guarantor or
any of their respective successors, assigns, or other legal representatives may
now or hereafter own, hold, have or claim to have against the Releasees or any
of them for, upon, or by reason of any circumstance, action, cause or thing
whatsoever in relation to, or in any way in connection with any of the Credit
Agreement, or any of the other Loan Documents or transactions thereunder or
related thereto, in each case, solely that arises at any time on or prior to the
day and date of this Amendment.

 

(b)           US Borrower, on behalf of itself and each other Borrower (other
than CIBER AG) and each Guarantor, and CIBER AG (by its execution and delivery
of the attached Consent and Reaffirmation) understands, acknowledges and agrees
that the release set forth

 

3

--------------------------------------------------------------------------------


 

above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.

 

(c)           US Borrower, on behalf of itself and each other Borrower (other
than CIBER AG) and each Guarantor, and CIBER AG (by its execution and delivery
of the attached Consent and Reaffirmation) agrees that no fact, event,
circumstance, evidence or transaction which could now be asserted or which may
hereafter be discovered shall affect in any manner the final, absolute and
unconditional nature of the release set forth above.

 

[signature pages follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

 

CIBER, INC., a Delaware corporation, on behalf of itself and each other Borrower
(other than CIBER AG)

 

 

 

 

 

 

 

By:

/s/ Christian Mezger

 

Name:

Christian Mezger

 

Title:

SVP, Corporate Finance

 

 

 

 

 

 

 

CIBER AG

 

 

 

 

 

 

 

By:

/s/ Jorg Dietmann

 

Name:

Jorg Dietmann

 

Title:

Vorstand

 

 

--------------------------------------------------------------------------------


 

WELLS FARGO BANK, N.A., a national banking association, as Agent, as Lead
Arranger, as Sole Book Runner, as UK Security Trustee, as a US Lender, as a
UK-Dutch Lender and as a German Lender

 

 

 

 

 

 

 

By:

/s/ Patrick McCormack

 

Name:

Patrick McCormack

 

 

Its Authorized Signatory

 

 

--------------------------------------------------------------------------------


 

CONSENT AND REAFFIRMATION

 

CIBER, Inc., a Delaware corporation (“US Borrower”), on behalf of each other
Guarantor (as defined in the Credit Agreement) hereby:  (i) acknowledges receipt
of a copy of the foregoing Amendment No. 2 to Credit Agreement (the “Amendment”)
(terms defined therein and used, but not otherwise defined, herein shall have
the meanings assigned to them therein); (ii) consents to each Borrower’s
execution and delivery thereof; (iii) agrees to be bound thereby, including
Section 8 of the foregoing Amendment; and (iv) affirms that nothing contained
therein shall modify in any respect whatsoever any Loan Documents to which the
undersigned is a party and reaffirms that each such Loan Document is and shall
continue to remain in full force and effect.  Although each Guarantor has been
informed of the matters set forth herein and has acknowledged and agreed to
same, each Guarantor understands that Agent and Lenders have no obligation to
inform such Guarantor of such matters in the future or to seek such Guarantor’s
acknowledgment or agreement to future consents, amendments or waivers, and
nothing herein shall create such a duty.

 

[signature pages follow]

 

--------------------------------------------------------------------------------


 

CIBER, INC., a Delaware corporation, on behalf of each Guarantor

 

 

 

 

 

 

 

By:

/s/ Christian Mezger

 

Name:

Christian Mezger

 

Title:

SVP, Corporate Finance

 

 

--------------------------------------------------------------------------------